J-S32045-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.M.P., A MINOR              IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA




APPEAL OF: S.J.P., MOTHER

                                                     No. 3113 EDA 2015


            Appeal from the Decree and Order September 17, 2015
             in the Court of Common Pleas of Philadelphia County
                Family Court at Nos.: CP-51-AP-0000584-2015
                           CP-51-DP-0001751-2014
                           FID: 51-FN-002762-2011


BEFORE: BOWES, J., MUNDY, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                                   FILED MAY 26, 2016

        S.J.P. (Mother) appeals the decree and the order, entered in the Court

of Common Pleas of Philadelphia County on September 17, 2015, that,

respectively, terminated her parental rights to her son, A.M.P. (Child), born

in April of 2014, and changed his goal to adoption.1 We affirm.

        Philadelphia’s Department of Human Services (DHS) has had contact

with this family since 2011 because of reports of Mother’s drug and alcohol



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  The trial court also terminated the parental rights to Child of C.P.Q.
(Father). Father did not appeal that termination.
J-S32045-16



use and her lack of appropriate care and supervision of her children. (See

Statement of Facts (SoF), at para. a).2

       In late April of 2014, DHS learned that Mother had given birth to Child

at Albert Einstein Medical Center.             At the time, there was an outstanding

bench warrant for Mother who was transient and believed to be concealing

the whereabouts of another child with an open dependency proceeding.

(See SoF, at para. b, c, and d).

       On July 21, 2014, Child’s paternal aunt (Paternal Aunt) told DHS that

Mother had been found unresponsive at the Roosevelt Inn, allegedly from

the abuse of drugs and alcohol, and that Child was with her.                  Police

responded, had Mother transported by ambulance to Nazareth Hospital, and

entrusted Child to the care of Paternal Aunt. (See SoF, at para. e and f).

       DHS evaluated Paternal Aunt’s home, found it appropriate and

obtained an order of protective custody for Child who remained with Paternal

Aunt in kinship care.



____________________________________________


2
    At the September 17, 2015, hearing on the termination of Mother’s
parental rights, DHS entered Mother’s stipulation that, if she were called to
testify, DHS social worker, Catherine Paczkowski, would testify in accordance
with the statement of facts contained in DHS’ goal change/termination
petitions with the exception of paragraphs e, f, and g. (See N.T. Hearing,
9/17/15, at 13, 23). The facts set forth in those paragraphs were contained
in Child’s dependency petition and are part of the record of Child’s
adjudication hearing on July 28, 2014, at which Mother and her counsel were
present.



                                           -2-
J-S32045-16



      The trial court adjudicated Child dependent and committed him to the

care of DHS on July 28, 2014. The trial court referred Mother to the Clinical

Evaluation Unit (CEU) for a dual diagnosis assessment and forthwith drug

screen. Mother has a mental health diagnosis of bipolar disorder and post-

traumatic stress disorder for which she receives Social Security Income

benefits. (See N.T. Hearing, 9/17/15, at 19; SoF, at para. o).

      At a family service plan (FSP) meeting on August 21, 2014, DHS

established goals for Mother, including: 1) receive mental health and drug

and alcohol treatment and comply with all treatment recommendations; and,

2) obtain suitable housing and maintain visitation with Child.    (See N.T.

Hearing, 9/17/15, at 15).

      Throughout Child’s placement, the trial court referred Mother to the

CEU for drug screening, assessment and monitoring. Mother participated in

mental health counseling at Community Council through the Achieving

Reunification Center (ARC) program, but did not stay in counseling.     (See

id. at 20).

      At Child’s January 20, 2015, review hearing, the trial court referred

Mother to Behavioral Health Services (BHS) for monitoring and anger

management counseling and ordered her to sign releases for DHS to obtain

her ARC and BHS records and reports.

      Mother’s compliance with mental health counseling and the ARC

program was short-lived. (See id.). Further, she failed to submit to a drug




                                    -3-
J-S32045-16



and alcohol assessment and had tested positive for benzodiazepine on April

22, 2015 and June 15, 2015. (See SoF, at para. z).

      At Child’s June 25, 2015, permanency review, the trial court found

Mother not in compliance with any of her FSP objectives or Child’s

permanency plan. She was non-compliant with mental health services; non-

compliant with drug and alcohol counseling; had been discharged from the

ARC due to lack of participation in the program; and was not visiting Child

on a regular basis.

      DHS filed its petition to change Child’s goal to adoption and its petition

to terminate Mother’s parental rights on August 21, 2015.       The trial court

held a hearing on those petitions on September 17, 2015. At the hearing,

DHS presented the testimony of its social worker, Catherine Paczkowski, and

entered Mother’s stipulation to the SoF.    Mother, despite adequate notice,

failed to appear for the hearing.     Ms. Paczkowski testified that she had

spoken to Mother on September 16, 2015, and that Mother was aware of the

hearing. (See N.T. Hearing, 9/17/15, at 6-8; 14-15).

      The trial court entered its order changing Child’s goal to adoption and

its decree terminating Mother’s parental rights, pursuant to 23 Pa.C.S.A. §§

2511(a)(1), (2), (5), (8) and (b), on September 17, 2015. Mother filed her

notice of appeal and concise statement of errors complained of on appeal on

October 13, 2015.

      Mother raises the following question on appeal:



                                     -4-
J-S32045-16


      Did the [trial court] err as a matter of law and abuse its
      discretion when it terminated Mother’s parental rights and
      changed [Child’s] goal to adoption where [DHS] failed to present
      clear and convincing evidence that Mother had not relieved the
      circumstance [sic] which brought [Child] into care; failed to
      present clear and convincing evidence that Mother evidenced a
      settled purpose of relinquishing parental claim to [Child]; and
      failed to present clear and convincing evidence that [Child]
      would not be harmed by termination of [Mother’s] parental
      rights?

(Mother’s Brief, at 3).

      Our standard of review is as follows:

      In an appeal from an order terminating parental rights, our
      scope of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Further, we have stated:

            Where the hearing court’s findings are supported by
      competent evidence of record, we must affirm the hearing court
      even though the record could support an opposite result.
                   We are bound by the findings of the trial court
            which have adequate support in the record so long
            as the findings do not evidence capricious disregard
            for competent and credible evidence. The trial court
            is free to believe all, part, or none of the evidence
            presented, and is likewise free to make all credibility
            determinations and resolve conflicts in the evidence.
            Though we are not bound by the trial court’s
            inferences and deductions, we may reject its
            conclusions only if they involve errors of law or are
            clearly unreasonable in light of the trial court’s
            sustainable findings.



                                     -5-
J-S32045-16


In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

     The trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. §§ 2511(a)(1), (2), (5), (8), and (b).      In order to affirm the

termination of parental rights, this Court need only agree with any one

subsection of Section 2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004).

     Requests to have a natural parent’s rights terminated are governed by

23 Pa.C.S.A. § 2511, which provides, in pertinent part:

     § 2511. Grounds for involuntary termination


     (a) General rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                    *        *   *

        (2) The repeated and continued incapacity, abuse, neglect
        or refusal of the parent has caused the child to be without
        essential parental care, control or subsistence necessary for
        his physical or mental well-being and the conditions and
        causes of the incapacity, abuse, neglect or refusal cannot or
        will not be remedied by the parent.

                                   *     *       *

     (b) Other considerations.—The court in terminating the rights
     of a parent shall give primary consideration to the
     developmental, physical and emotional needs and welfare of the
     child. The rights of a parent shall not be terminated solely on
     the basis of environmental factors such as inadequate housing,
     furnishings, income, clothing and medical care if found to be
     beyond the control of the parent. With respect to any petition
     filed pursuant to subsection (a)(1), (6) or (8), the court shall not
     consider any efforts by the parent to remedy the conditions
     described therein which are first initiated subsequent to the
     giving of notice of the filing of the petition.


                                       -6-
J-S32045-16



23 Pa.C.S.A. § 2511(a)(2), (b).

     It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In

re T.F., 847 A.2d 738, 742 (Pa. Super. 2004) (citations omitted). Further,

     A parent must utilize all available resources to preserve the
     parental relationship, and must exercise reasonable firmness in
     resisting obstacles placed in the path of maintaining the parent-
     child relationship. Parental rights are not preserved by waiting
     for a more suitable or convenient time to perform one’s parental
     responsibilities while others provide the child with his or her
     physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (citation

omitted).

     The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and

welfare of the child.”   23 Pa.C.S.A. § 2511(b).    The Act does not make

specific reference to an evaluation of the bond between parent and child but

our case law requires the evaluation of any such bond. See In re E.M., 620
A.2d 481, 485 (Pa. 1993). However, this Court has held that the trial court

is not required by statute or precedent to order a formal bonding evaluation

performed by an expert.     See In re K.K.R.-S., 958 A.2d 529, 533 (Pa.

Super. 2008).


                                    -7-
J-S32045-16


     Here, our review of Mother’s brief reveals that she has waived her

claim that the trial court erred or abused its discretion when it terminated

her parental rights pursuant to section 2511(a)(2). In support of her claim

that the trial court erred when it terminated her rights pursuant to section

2511(a)(2), Mother states:

           Mother was visiting with [Child.]     She also attended
     domestic violence classes and housing workshop orientation.
     Furthermore, [M]other had enrolled in both drug and alcohol and
     mental health treatment programs. Mother took these steps in
     an attempt to parent and to eventually reunite with [Child].
     Therefore, termination of Mother’s parental rights under
     §[]2511(a)(2) would be against the weight of the evidence.

(Mother’s Brief, at 12) (record citations omitted). That is Mother’s complete

argument.

     Mother’s argument contains no citation to any legal authority and she

makes no effort whatsoever to link the facts of her case to the law. In sum,

Mother makes no attempt to develop a coherent legal argument to support

her conclusion that the trial court erred in terminating her parental rights,

and she has, therefore, waived that argument. “The failure to develop an

adequate argument in an appellate brief may [] result in waiver of the claim

under Pa.R.A.P. 2119.” Commonwealth v. Beshore, 916 A.2d 1128, 1140

(Pa. Super. 2007), appeal denied, 982 A.2d 509 (Pa. 2007) (case citation

and internal quotation mark omitted).        “[A]rguments which are not

appropriately   developed    are   waived.   Arguments    not   appropriately

developed include those where the party has failed to cite any authority in


                                     -8-
J-S32045-16


support of a contention.”   Lackner v. Glosser, 892 A.2d 21, 29-30 (Pa.

Super. 2006) (citations omitted).

      Moreover, our examination of the record reveals that it supports the

trial court’s determination to terminate Mother’s parental rights pursuant to

section 2511(a)(2).

      Mother’s FSP goals were to undergo drug and alcohol and mental

health treatment, obtain suitable housing, and visit successfully with Child.

Ms. Paczkowski testified that Mother failed to complete successfully a drug

and alcohol program, and that she had not completed any mental health

treatment.   (See N.T. Hearing, 9/17/15, at 15-16).      Ms. Paczkowski also

testified that Mother failed to secure adequate housing. (See id. at 16). In

regard to visitation, Ms. Paczkowski testified that Mother had made attempts

to visit, and that, while her behavior at some visits was, “appropriate,” at

one visit she fell asleep and at another “was acting somewhat irrational.”

(Id. at 19). DHS presented sufficient, credible evidence to support the trial

court’s determination to terminate Mother’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(2).

      Mother makes a similar argument in support of her claim that the trial

court erred in terminating her rights pursuant to section (b):

            Mother and [Child] share a beneficial bond that should not
      be destroyed though termination of Mother’s parental rights as
      evidence[d] by DHS Social Worker Ms. Paczkowski’s testimony
      that Mother and [Child] had a good relationship. As such, [DHS]
      has failed to establish that [Child] would not suffer irreparable
      harm if Mother’s parental rights were terminated.

                                     -9-
J-S32045-16



(Mother’s Brief, at 15) (record citation omitted). Mother has also waived this

issue for her failure to develop it. See Lackner, supra at 29-30.

      Moreover, our review of the record in this matter reveals that it

supports the trial court’s determination to terminate Mother’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(b). At the hearing, the following exchange

took place between Ms. Paczkowski and counsel for DHS:

            Q. Ms. Paczkowski, again, if you were asked—well, let me
      just ask you: Who does [Child], in your opinion, share his
      primary parental bond with? Who does he look to primarily as
      his parent, his caregiver, his provider; [M]other or [Paternal
      Aunt and Uncle]?

            A. Paternal [A]unt and [U]ncle.

            Q. Thank you very much. Do you believe [Child] will
      suffer permanent emotional harm if [M]other’s rights are
      terminated and [Child] isn’t allowed to see [Mother] anymore?

            A. No, I do not.

(N.T. Hearing, 9/17/25, at 17-18).

      The trial court did not err or abuse its discretion when it terminated

Mother’s parental rights pursuant to section 2511(b).

      Finally, we find that Mother has waived her argument that the trial

court erred by changing Child’s goal to adoption in that she fails to mention,

no less argue the issue in her brief. See Lackner, supra at 29-30.

      With the above standard of review in mind, we have thoroughly

reviewed the record, briefs, and the applicable law, and determined that the

evidence presented is sufficient to support the trial court’s order changing


                                     - 10 -
J-S32045-16


Child’s goal to adoption and its decree terminating Mother’s parental rights

to Child.

      Accordingly, we affirm the trial court’s decree and order, each entered

September 17, 2015, terminating Mother’s parental rights and changing

Child’s goal to adoption.

      Decree and order affirmed.

      Judge Mundy joins the Memorandum.

      Judge Bowes concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/26/2016




                                   - 11 -